Citation Nr: 0320370	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis, as secondary to left knee bursitis.

2.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new law has been in 
effect since November 2000, and it is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Moreover, the December 
2001 statement of the case discusses well-grounded claims, a 
requirement eliminated by VCAA.  

The veteran must be notified of this new law as it relates to 
his particular appeal, including what specific evidence he is 
responsible for obtaining and submitting, himself, and what 
evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  Thereafter, the RO should undertake 
any development deemed necessary.  If any 
development is incomplete, the RO must 
take appropriate corrective action.  

3.  The RO should readjudicate the 
veteran's claims.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case (SSOC) and given an opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




